Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final-rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 3/30/2021.
	Claims 1 & 12 are amended. 
	Claims 7, 10-11, 15,16, and 18-20 are canceled.
	In light of the amendments, Claim objections claims 1 and 15 and 35 U.S.C. 112(b) rejections to claim 1 are respectfully withdrawn. 
	Claims 1, 3-6, 8, 9, 12-14, 22 and 23 remain pending. 
	
Response to Arguments
Argument 1, Applicant argues on pg. 8-10 of Applicant Arguments/Remarks Made in an Amendment filed 3/30/2021, the Osann does not teach, “wherein when a second mirroring image is received from the second external device with the first mirroring image displayed on the display, the display displays an object indicating whether or not to display the second mirroring image with the first mirroring image or displays the second mirroring image in place of the first mirroring image, wherein the object includes an add item and a replace item, wherein when the add item of the second mirroring image in the object is selected, the display displays the first mirroring image and the second mirroring image together, wherein when the replace item of the 
Response to Argument 1, the argument is moot as the scope of he claims ahs been changed. Newly found combination of references (U.S. Patent Application Publication NO. 20140009394 “Lee”, in light of U.S. Patent Application Publication NO. 20160360287 “Van”, and further in light of U.S. Patent Application Publication NO. 20160062552  “Jeong”) are applied to update rejections. 

Argument 2, Applicant argues on pg. 11-12 of Applicant Arguments/Remarks Made in an Amendment filed 3/30/2021, that Lee does not disclose “displaying the second mirroring image at the determined display location when a display location of the second mirroring image is based on a location of the pointer”. 
Response to Argument 2, the examiner respectfully disagrees, Lee teaches in para. [0054 & 0196], Fig. 7, that the image display device 100 receives a user command from a user input unit 155 such as a wireless remote controller and that the image display device 100 generates and reads the coordinate information of the cursor output at the point pointed to by the wireless remote controller 155. Thus the limitation of “wherein the display displays a pointer on the display based on a pointing signal of the remote control device” is equivalent to how a cursor is generated based on the coordinate pointing of the wireless remote controller 155. Lee further teaches in para. [0136-0137], Fig. 8, that a user users remote controller 155 to drag and drop a second screen 102, which is a mirror image from device 202, on to a first screen 101, which is a 
wherein when a display location of the second mirroring image is determined based on a location of the pointer, the display displays the second mirroring image at the determined display location”, as Lee teaches a remote control device that generates a pointer and is capable of changing the location of mirrored images. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-9, 12-14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20140009394 “Lee”, in light of U.S. Patent Application Publication NO. 20160360287 “Van”, and further in light of U.S. Patent Application Publication NO. 20160062552 “Jeong”.
Claim 1:
Lee teaches an image display apparatus comprising: 
a display (i.e. para. [0061], Fig. 2, Display 170);	 a first interface (i.e. para. [0056], an image display device 100) configured to exchange data with at least first and second external devices (i.e. para. [0056], FIG. 1(a) shows one mobile terminal 200 connected to the image display device 100, and FIG. 1(b) shows two mobile terminals 201 and 202 connected to the image display device 100);	a second interface configured to receive a signal from a remote device (i.e. para. [0045], the image display device 100 and the mobile terminal 200 are configured to transmit/receive data to/from another device connected thereto by wire or wirelessly),	 and a controller electrically connected to the display and the first interface (i.e. para. [0061], FIG. 2, the image display device 100 includes an audio/video processor 101, an interface 150, a memory 160, a display 170, an audio output unit 175 and a controller 180), (i.e. para. [0045], the image display device 100 and the mobile terminal 200 are configured to transmit/receive data to/from another device connected thereto by wire or wirelessly)], wherein when the pairing with the first external device is completed (i.e. para. [0078], The controller 180 receives the screen information of the mobile terminal 200 from the mobile terminal 200 through the interface 150), the display displays a first object indicating the first external device is paired with the image display apparatus (i.e. para. [0227], the image display device 100 receives and outputs the screen information of the mobile terminal 200, such that the image display device 100 and the mobile terminal 200 output the same screen),(i.e. para. [0230-0231], it is noted in Fig. 20, that an application list including a “Web” application icon and more corresponding to the mobile terminal 200 is displayed on the image display device 100),(i.e. para. [0238], In FIG. 22, the user inputs the second user touch in the region, in which an application icon "Web" is displayed), the first interface wirelessly transmits a request for transmission of a first mirroring image to the first external device (i.e. para. [0244], FIG. 23 shows the output of the screen information of the mobile terminal transmitted to the image display device 100, in which the application "Web" is executed. That is, the screen of the application "Web" executed according to the second user touch is output), wherein when the first mirroring image is received from the first external device after displaying the first object (i.e. it is noted in Fig. 22, that a user must select an application icon “Web”, before the mirrored “Web” application is displayed in Fig. 23), the display displays the first mirroring image (i.e. para. [0242], Fig. 23,The controller 280 captures a current screen of the mobile terminal 200, generates screen information of the mobile terminal 200, and transmits the generated screen information to the image display device 100 via the external device), 
wherein when a second mirroring image is received from the second external device (i.e. para. [0115], Fig. 1B, the image display device 100 outputs…, the screen of the second mobile terminal 202 as a second screen 102) with the first mirroring image displayed on the display (i.e. para. [0052], FIG. 1(a), the image display device 100 and the mobile terminal 200 equally output an application icon screen which is the screen of the mobile terminal 200), the display displays (i.e. para. [0056], FIG. 1(b) shows two mobile terminals 201 and 202 connected to the image display device 100) , 


wherein the display displays a pointer on the display based on a pointing signal of the remote control device (i.e. para. [0196], Fig. 7, the image display device 100 generates and reads the coordinate information of the cursor output at the point pointed to by the wireless remote controller 155), and 
wherein when a display location of the second mirroring image is determined based on a location of the pointer (i.e. para. [0136], Fig. 8, shows the user changing the locations of the screens of the mobile terminals), and the display displays the second mirroring image at the determined display location (i.e. para. [0137], the image display device changes the location of the first screen and the second screen).
While Lee teaches paring a with a first external device, Lee does not explicitly teach pairing
wherein when a first distance between the first external device and the image display apparatus is a predetermined distance, 	However, Van teaches
wherein when a first distance (i.e. para. [0170], a distance close from an installation area of the display device 2004) between the first external device (i.e. para. [0123], Fig. 10, a first user terminal 1001) and the image display apparatus (i.e. para. [0123], Fig 10, the display device 1004) is a predetermined distance (i.e. para. [0170], if the user terminal 2001 is connected to a specific network through a channel and is present within a distance close from an installation area of the display device 2004), pairing (i.e. para. [0124], Fig. 10, the content execution screen being displayed on the first user terminal 1001 may be displayed on the display device 1004) is performed with the first external device (i.e. para. [0123], Fig. 10, a first user terminal 1001), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add when performing pairing when a distance between external devices and the image display apparatus is within a predetermined distance to Lee’s display of multiple mirrored screens and a personal computer with the pairing of user devices to a display device within a predetermined distance taught by Van. One would have been motivated to combine Van with Lee, and would have had a reasonable expectation of success as the combination assists users to gather and share contents through a single tool, such as the display device (Van, para. [0009]).
While Lee teaches displaying a second mirroring image with a first mirroring image after a first mirroring image is displayed in Figs. 1a-b, Lee does not explicitly teach that, 
the display displays an object indicating whether or not to display the second mirroring image with the first mirroring image or displays the second mirroring image in place of the first mirroring image 

wherein when the replace item of the second mirroring image in the object is selected, the display displays the second mirroring image in place of the first mirroring image,
However, Jeong teaches, 
the display displays an object (i.e. para. [0101], ) indicating whether or not to display the second  with the first  or displays the second  [application] (i.e. para. [0098, 102], Fig. 3, 4B, element 420 and 430)
wherein the object includes an add item and a replace item (i.e. para. [0098], The display control module 170 may adjust a new window form that is replaced or added differently according to an event), 
wherein when the add item of the second (i.e. para. [0107], Fig. 4B, a specified event (e.g., a drag release event) occurs while the item 413 is overlaid on the guide information 430), the display displays the first (i.e. para. [0102], Fig. 4A, the display control module 170 outputs a function execution window corresponding to the item 412 as a split window 460 in the area of the guide information 430, as shown in state 411), 
wherein when the replace item of the second (i.e. para. [0122], Fig. 5D, an event for selecting the item 517_2 from the item selection area 517_1 occurs), the display displays the second (i.e. para. [0122], Fig. 5D, the display control module 170 may output a split window 519_1 corresponding to the item 517_2),
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the wherein display displays an object indicating whether or not to display the second mirroring image with the first mirroring image or displays the second mirroring image in place of the first mirroring image, wherein the object includes an add item and a replace item, to Lee-Van’s display of multiple mirrored screens with displaying a menu determining whether or not to display a second window in place of a first window or display a second window with a first window as taught by Jeong. One would have been motivated to combine Jeong with Lee-Van and would have had a reasonable expectation of success to solve a problem when it is inconvenient to readjust a window position or size in order to obtain a window arrangement according to a user's intention (Jeong, para. [0005]). 

Claim 3: 
Lee, Van, and Jeong teach the image display apparatus according to claim 1.
(i.e. para. [0120], Fig. 7, the image of the image display device 100 as a fourth screen 104), and wherein when the first mirroring image is received from the first external device with the first image displayed on the display (i.e. para. [0119], FIG. 7, the image display device 100 outputs the screen of the first mobile terminal 201 as a first screen 101), the display displays the first image and the first mirroring image together (i.e. it is noted in Fig. 7, that screen 104 and screen 101 are displayed together on device 100).  

Claim 4:
Lee, Van, and Jeong teach the image display apparatus according to claim 1, 
Lee further teaches wherein when the second mirroring image is received from the second external device with the first mirroring image displayed (i.e. para. [0056], Fig. 1(a-b), FIG. 1(b) shows two mobile terminals 201 and 202 connected to the image display device 100), the display displays the first mirroring image and the second mirroring image together (i.e. para. [0058], simultaneously displaying the screens of the mobile terminals 201 and 202 on the image display device 100).  

Claim 5:
Lee, Van, and Jeong teach the image display apparatus according to claim 1.
Lee further teaches wherein when a third mirroring image is received from a third external device with the first mirroring image and the second mirroring image displayed together on the display, the display displays the first to third mirroring images together (i.e. para. [0117], FIG. 5 shows the three mobile terminals 201, 202 and 203 are connected to the image display device 100 through wireless technologies such as Wi-Fi).  

Claim 8:
Lee, Van, and Jeong teach the image display apparatus according to claim 1.
Lee wherein when the second mirroring image is received from the second external device with the first mirroring image displayed on the display, the display displays a preview image for the second mirroring image (i.e. para. [0057], FIG. 1(b), connecting several mobile terminals 201 and 202 to one image display device 100 and simultaneously displaying the screens of the mobile terminals 201 and 202).  

Claim 9:
Lee, Van, and Jeong teach the image display apparatus according to claim 8.
Lee further teaches wherein when the second mirroring image is received from the second external device with the first mirroring image displayed on the display (i.e. para. [0057], FIG. 1(b), connecting several mobile terminals 201 and 202 to one image display device 100).
Jeong further teaches
the display displays an object (i.e. para. [0098], window tray 410) indicating whether or not to display the second (i.e. para. [0098], A window) and the preview  or displays the second  [window] (i.e. para. [0098], the display control module 170 may replace a window created by an item related function execution with at least one of a multi window being currently output or may add the created window to the multi window)

Claim 12:
Lee, Van, and Jeong teach the image display apparatus according to claim 1.
Lee further teaches  wherein a size of at least one of the first mirroring image and the second mirroring image is changed based on a drag input of the pointer (i.e. para. [00138-0140], Fig. 9, The user command may be input using various methods such as selection of screens, the locations of which will be changed, in addition to a drag-and-drop method...FIG. 9 shows the user changing the sizes of the screens of the mobile terminals 200...At this time, when the user enters a user command for changing the size of the first screen, the image display device 100 changes the size of the first screen according to the user command).  

Claim 13:
 Lee, Van, and Jeong teach the image display apparatus according to claim 1.
 wherein the display (i.e. Fig. 10, display 100) displays a first image on the display (i.e. Fig. 10, Screen 104), and wherein when the first mirroring image (i.e. Fig. 10, Screen 101) is received from the first external device with the first image displayed (i.e. Fig. 10, Device 201), the display displays the first mirroring image on the first image in an overlaying manner (i.e. para. [0025], it is noted in Fig. 10, first mirror image 201 is displayed in an overlaying manner on first image 104, Figs. 8 to 10 are diagrams illustrating a screen configuration method of the image display device for providing multi-mirroring service).  

Claim 14:
Lee, Van, and Jeong teach the image display apparatus according to claim 1.
Lee further teaches when the second mirroring image (i.e. Fig. 10, Screen 103) is received from the second external device (i.e. Fig. 10, Mobile terminal 203) with the first mirroring image displayed, the display displays the second mirroring image on the first mirroring image (i.e. Fig. 10, Screen 202) in an overlaying manner (i.e. para. [0034], it is noted in Fig. 10, that third mirror image 203 is displaying in an overlaying manner on second mirror image 202. It would be a simple modification to have a second mirror image displayed in an overlaying manner on a first mirror image as, “it will be apparent to those skilled in the art that various modifications and variations can be made in the present invention without departing from the spirit or scope of the inventions").

Claim 22:
Lee, Van, and Jeong teach the image display apparatus according to claim 1.
Lee further teaches wherein when the first external device (i.e. para. [0230], the mobile terminal 200) wirelessly receives the request for transmission (i.e. para. [0117], FIG. 5 shows the three mobile terminals 201, 202 and 203 are connected to the image display device 100 through wireless technologies such as Wi-Fi) of the first mirroring image (i.e. Fig. 20, the screen of the image display device 100), the (i.e. para. [0232], the controller 280 of the mobile terminal 200 controls the output unit 250 and outputs the guide image 156) corresponding to the first application (i.e. para. [0231], application icon "Web" is displayed), displays an image of the performed application, and transmits the first mirroring image corresponding to the image of the performed application (i.e. para. [0244], FIG. 23 shows the output of the screen information of the mobile terminal transmitted to the image display device 100, in which the application "Web" is executed. That is, the screen of the application "Web" executed according to the second user touch is output).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20140009394 “Lee”, in light of U.S. Patent Application Publication NO. 20160360287 “Van”, and further in light of U.S. Patent Application Publication NO. 20160062552  “Jeong” as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20140358990 “Huang”, as previously cited in Non-Final rejection filed 12/30/2020.
Claim 6:
Lee, Van, and Jeong teach the image display apparatus according to claim 1.
Lee, Van, and Jeong do not explicitly teach
 wherein when the second mirroring image is received from the second external device with the first mirroring image displayed on the display, the display displays the second mirroring image on the display in place of the first mirroring image.  
However, Huang teaches
(i.e. Huang, para. [0033], The computer tablet is displaying an e-mail message 332) is received external device (i.e. Huang, para. [0033], Fig. 3B, mobile device 120 is a computer tablet) with the first mirroring image displayed on the display (i.e. Fig. 3A, para. [0032], the monitor 109 is displaying a TEXT message representation 324 of the TEXT message 322), the display displays (i.e. Huang, para. [0022], Fig. 3B, second mobile device icon 110B on the display of the monitor 109 that may be employed to initiate or conclude mobile device interactions with the … tablet) the second mirroring image on the display in place of the first mirroring image (i.e. Huang, para. [0033], Fig. 3B, computer tablet is displaying an e-mail message 332 and the monitor 109 is displaying an e-mail message representation 334 of the e-mail message 332).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein when the second mirroring image is received from the second external device with the first mirroring image displayed on the display, the display displays the second mirroring image on the display in place of the first mirroring image, to Lee-Van-Jeong’s display of multiple mirrored screens with wherein when the second mirroring image is received from the second external device with the first mirroring image displayed on the display, the display displays the second mirroring image on the display in place of the first mirroring image as taught by Huang. One would have been motivated to combine Huang with Lee-Van-Jeong and would have had a reasonable expectation of success as this capability extends the ease of use and enhances the quality of user experiences by offering increased mobility for these applications (Huang, para. [0002]). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20140009394 “Lee”, in light of U.S. Patent Application Publication NO. 20160360287 “Van”, and further in light of U.S. Patent Application Publication NO. 20160062552  “Jeong”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20130065521 “Jang”, as previously cited in Non-Final rejection filed 12/30/2020.
Claim 23:
Lee, Van, and Jeong teach the image display apparatus according to claim 1.
Lee, Van, and Jeong do not explicitly teach
wherein the first application list includes an add item, wherein when the add item is selected in the first application list, the first interface transmits an application list execution request to the first external device, receives a list of applications which are being executed on the first external device or information regarding the list of applications, and the controller is configured to display the list of applications, wherein when a specific item is selected in the received list of applications to be added, the first interface transmits information related to the selected item to the first external device, receives an application related to the selected item from the first external device or a server, and wherein the controller is configured to install the received application.   
However, Jang teaches 
wherein the first application list  (i.e. Jang, para. [0082], the application list installed in terminal 700a) includes an add item (i.e. Jang, para. [0082], if the user selects an application, it is possible to download the application), 
(i.e. Jang, para. [0082], the information displayed on terminal 700b includes the application list and a download path of each application. Therefore, if the user selects an application, it is possible to download the application), the first interface (i.e. Jang, para. [0046], the controller 170 may provide the synchronized items, received from another terminal, to the user via the display unit) transmits an application list execution request (i.e. Jang, para. [0046], the controller 170 may transmit a request for a selected synchronization item to another terminal) to the first external device (i.e. Jang, para. [0081], Terminal 700a), receives a list of applications which are being executed on the first external device (i.e. Jang, para. [0082], terminal 700a) or information regarding the list (i.e. Jang, para. [0082], the application list installed in terminal 700a is displayed on the B terminal 700b) and the controller is configured to display the list of applications (i.e. Jang, para. [0082], the application list installed in terminal 700a is displayed on the B terminal 700b), and 
wherein when a specific item is selected in the received list of applications to be added (i.e. Jang, para. [0082], if the user selects an application, it is possible to download the application), the first interface transmits (i.e. Jang, para. [0046], the controller 170 may provide the synchronized items, received from another terminal, to the user via the display unit) information related to the selected item (i.e. Jang, para. [0046], the controller 170 may transmit a request for a selected synchronization item to another terminal, via the communication unit 140, if a user selects an item to be synchronized) to the first external device (i.e. the second terminal), receives an application related to the selected item (i.e. Jang, para. [0047], the data receiver 131 receives the synchronized information collected by the data collector 120 based on a request by a user) from the first external device or a server (i.e. Jang, para. [0039], the data collector 120 collects information including the name of an application installed on the NFC terminal 100, an icon, download URL information), and
wherein the controller is configured to install (i.e. Jang, para. [0045], If the user selects an item to be synchronized, the controller 170 analyzes the selection via the analyzer 110, collects the synchronization information via the data collector 120) the received application (i.e. Jang, para. [0082], if the user selects an application, it is possible to download the application).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the first application list includes an add item, to Lee-Van-Jeong’s mirroring displays for displaying applications of connected devices, with wherein the first application list includes an add item taught by Jang. One would have been motivated to combine Jang with Lee-Van-Jeong, and would have had a reasonable expectation of success as the combination providing a secure data synchronization between various terminals with the usage of user-interfaces provided for user convenience (Jang, para. [0010]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171